IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00327-CV

DEFENSE RESOURCE SERVICES, LLC,
                                                         Appellant
v.

FIRST NATIONAL BANK OF CENTRAL TEXAS,
                                    Appellee



                           From the 170th District Court
                             McLennan County, Texas
                            Trial Court No. 2013-3668-4


                           MEMORANDUM OPINION


       Appellant, Defense Resource Services, LLC, appeals from a judgment entered in

favor of appellee, First National Bank of Central Texas. However, appellant has not

filed a docketing statement. See TEX. R. APP. P. 32.1.

       In a letter dated November 21, 2014, the Clerk of this Court notified appellant

that the docketing statement must be filed within twenty-one days from the date of the

letter. The letter also warned appellant that if the docketing statement was not filed
within twenty-one days from the date of the letter, the appeal would be dismissed

without further notification. See id. at R. 42.3(b)-(c), 44.3.

        More than twenty-one days have passed, and we have not received the

docketing statement. Accordingly, this appeal is dismissed. See id. at R. 42.3(b)-(c).



                                                        AL SCOGGINS
                                                        Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 15, 2015
[CV06]




Defense Resource Services, LLC v. First National Bank of Central Texas               Page 2